EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3, 4, 8-12, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
setting a prefix, wherein the prefix is a first character from a file; 
reading a second character from the file; 
concatenating the second character to the prefix to generate a first concatenated prefix; 
determining if the first concatenated prefix is in the dictionary table; and 
in response to determining that when the first concatenated prefix is not in the dictionary table, outputting an index of the prefix representing the first character string from the file from the dictionary table, reinserting the prefix representing the first character string from the file at a random index of the dictionary table; and randomly inserting the first concatenated prefix into the dictionary table.
Claims 3, 4, 8, 9, 11, 12, 17, and 18 are allowed by virtue of their dependency from claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157